Citation Nr: 1129374	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease.

2. Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran served on active duty from July 1945 to July 1946, December 1946 to December 1951, March 1952 to March 1956, and June 1956 to June 1960. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which declined to reopen the claim for service connection for Meniere's disease finding that new and material evidence had not been submitted. 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for Meniere's disease.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1978 rating decision, the RO denied service connection for Meniere's disease.  The Veteran did not timely appeal the decision and it is now final.

2.  Evidence received since the March 1978 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for Meniere's disease and raises a reasonable possibility of substantiating the claim. 

3. The Veteran has Meniere's disease which began in service. 





CONCLUSIONS OF LAW

1. Evidence received since the RO's March 1978 rating decision is new and material and the criteria to reopen the previously denied claim for service connection for Meniere's disease are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence

In a March 1978 rating decision the RO denied service connection for Meniere's disease finding that there was no current disease.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In October 2004 the Veteran filed a claim to reopen the claim for service connection for Meniere's disease.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the March 1978 RO decision includes evidence that the Veteran has Meniere's disease and vertigo for which he is being treated. 

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, that the Veteran has Meniere's disease, and that he currently has the disease for which he is claiming service connection.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran reported that he began experiencing symptoms of Meniere's disease (vertigo, unstableness, hearing loss in the left ear) when he was in the Air Force (1956-1960) and those symptoms began again a few months after service.  Unfortunately the treatment records from that period of service are not available.  The Veteran is competent to report as to symptomatology that he experiences through his five senses.  Furthermore his reports are found to be credible.  

Since service the Veteran has been treated for Meniere's disease.  In 1973 he had  vestibular surgery.  At the time the doctor reported a history of Meniere's attacks for nine years, since 1964, however, the Veteran reported that his symptoms began during service.  At the January 1978 VA examination the Veteran reported that his current symptoms were better post-surgery but he still had episodes of dizziness.  The Veteran has reported that he has had frequent episodes of dizziness since service.  The evidence shows that the Veteran has been diagnosed with Meniere's disease and vertigo and has been treated by Dr. L.W. since 1998 for both.  

The competent credible evidence of record demonstrates that the Veteran's Meniere's disease began in service and has continued ever since.  There is no probative evidence against the claim.  As such, service connection for Meniere's disease is warranted. 


ORDER

New and material evidence sufficient to warrant reopening a claim of service connection for Meniere's disease having been submitted, the petition to reopen the claim for service connection is granted.

Service connection for Meniere's disease is granted. 




______________________________________________
L. VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


